[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
RULING ON PLAINTIFF'S MOTIONS
Plaintiff's Motions to Reopen, and to Modify Judgment dated July 20, 1992 are granted.
The court orders that the visitation by plaintiff with the minor child be as follows:
On alternate weekends beginning after school on Friday until 6:00 p.m. on Sunday.
Alternate weeks of school Winter and Spring vacations beginning at noon on Saturday through Sunday at the end of the week, at 6:00 p.m. Any holiday visitation during these two weeks are cancelled without a make-up day.
Christmas week school vacation to be a continuation of the alternate weeks of visitation except that Christmas Eve from 3:00 p.m. to 9:00 p.m. Christmas Day is to be a separate holiday visitation, with Christmas Day as a separate visitation day also. That these two holidays will be interruptions CT Page 9020 in the Christmas week visitation.
Holiday visitations are to be alternated during a calendar year with the holidays also to be alternated yearly.
The holidays to be alternated for visitation are: New Year's Day; Washington's Birthday; Good Friday; Easter Sunday; Memorial Day; July 4th; Labor Day; Columbus Day; Veteran's Day; Thanksgiving — Thursday and Friday with Saturday and Sunday to be for the other parent, Christmas Eve and Christmas Day are to be alternated as previously indicated.
The pick-up time for visitations is to be 8:00 a.m. with the child to be returned at 6:00 p.m., unless there is overnight visitation in which case the child is to be returned at 9:00 a.m., or taken to school if it is a school day.
JULIUS J. KREMSKI STATE TRIAL REFEREE